DETAILED ACTION
	This is a non-final rejection in response to application filed 6/22/20. Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2017/0342905) in view of Porte et al. (US 2008/0230651).
Regarding independent claim 1, Pang teaches a propulsion unit for an aircraft 2 comprising: 
a nacelle 20; 
a turbojet engine 8; 
an annular flow path for circulating a secondary air flow, defined between an outer structure of the nacelle and an inner fixed structure of the nacelle [0017]; 
a precooler device 42 in communication with a motor enclosure (not labled, see fig. 3) defined by an annular space between the inner fixed structure of the nacelle and a motor casing surrounding a combustion chamber of the turbojet engine (inherent), the precooler device including a scoop 40 opening into the annular flow path [0017]; and 

Pang is silent to the precooler device including a scoop 40 opening into the annular flow path and an intake valve.  
Porte teaches it was known to have a scoop 41 having an intake valve 42.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the scoop of Pang with the valve of Porte, as Porte teaches it was known to have an intake valve for controlling the intake of cold air [0042].
Regarding dependent claim 2, Pang in view of Porte teaches the invention as claimed and discussed above. Pang further teaches wherein the compressed air supply circuit includes a jet injection manifold integrated into the scoop and supplied by a pneumatic source. The manifold as shown would be a jet injection manifold as the jet of air from the compressed air would increase the velocity of the fluid within the scoop.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG KIM/
Primary Examiner
Art Unit 3741